Order entered January 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00928-CV

                FINANCIAL CASUALTY COMPANY, ET AL., Appellants

                                               V.

                                   MARK HUNT, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-33267-Y

                                           ORDER
       The reporter’s record in this case has not been filed. By letter dated November 21, 2014,

we informed appellants the Court Reporter had notified us that the reporter’s record had not been

filed because appellants had not (1) requested the record; or (2) paid for or made arrangements to

pay for the record. We directed appellants to provide the Court with written verification they

had requested the record and had paid for or made arrangements to pay for the record. We

cautioned appellants that failure to provide the required documentation within ten days might

result in the appeal being ordered submitted without the reporter’s record. To date, appellants

have not provided the required documentation or otherwise corresponded with the Court

regarding the status of the reporter’s record. Therefore, we ORDER this appeal submitted
        without a reporter’s record. Appellants’ brief is due THIRTY DAYS from the date of

this order.




                                                 /s/   ELIZABETH LANG-MIERS
                                                       JUSTICE